Per Curiam:
Hotice of this application must be given to all those who appear from the record to be entitled to any part of this award, which would'.include the other heirs at law or next of kin of Dugan, to whom the award was made, and the mortgagees who are entitled to receive a portion of the proceeds. The papers are irregular in not containing a certificate of the chamberlain that the amount of the award has been deposited with him. Present — Ingraham, P. J., McLaughlin, Clarke, Scott and Dowling, JJ. Motion denied, with leave to renew.